Case 18-00150   Doc 21   Filed 03/05/19 Entered 03/06/19 08:30:08   Desc Main
                           Document     Page 1 of 5
Case 18-00150   Doc 21   Filed 03/05/19 Entered 03/06/19 08:30:08   Desc Main
                           Document     Page 2 of 5
Case 18-00150   Doc 21   Filed 03/05/19 Entered 03/06/19 08:30:08   Desc Main
                           Document     Page 3 of 5
Case 18-00150   Doc 21   Filed 03/05/19 Entered 03/06/19 08:30:08   Desc Main
                           Document     Page 4 of 5
Case 18-00150   Doc 21   Filed 03/05/19 Entered 03/06/19 08:30:08   Desc Main
                           Document     Page 5 of 5
